Citation Nr: 1815652	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-39 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kass, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 until January 1989.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran testified before the undersigned Veterans Law Judge in October 2017.  A transcript of the hearing that was conducted with the prior representative has been associated with the record.  The Board is cognizant that the current representative has not yet had the opportunity to put forth argument in this case.  Considering the procedural history, to include the recent hearing before the then authorized representative and that this appeal is remanded, the Board does not find the Veteran prejudiced by proceeding.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the issue on appeal.

The Veteran testified that he received Social Security Administration (SSA) benefits; however, SSA records have not been associated with the claims file. Therefore, these records should be obtained on remand.  

The Veteran was afforded a VA examination in June 2013 to determine the etiology of his back disability.  The examiner noted that the Veteran worked in maintenance and plumbing for 15 years.  However, he later reported that he only worked in maintenance and plumbing for 15 months.  See September 2014 statement.  In addition, during his hearing, the Veteran testified that he worked in maintenance for less than a year and a half.  As such, the examiner's opinion was based on inaccurate facts.  

For the foregoing reasons, the Board finds that the VA examination of record is inadequate and a new VA examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain from SSA copies of their determination on the Veteran's claim for SSA disability benefits and the record upon which the determination was made.  If such records are unavailable, the reason for their unavailability must be explained for the record.  

2.  Upon completion of directive (1), the AOJ should arrange a VA examination with the appropriate medical professional regarding the nature, extent, and etiology of the Veteran's back disability.  The claims file, to include a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should review the record, to include this Remand.  Based on the record, the examiner should provide a response to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's back disability is related to service?  It is requested that the rationale for this opinion include some discussion of the Veteran's testimony regarding his in-service symptoms and post-service work history.

Detailed reasons for all opinions should be provided.

3.  The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed. 

4.  After completion of the above and any other development deemed necessary, readjudicate the issue on appeal.  If the issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




